Title: Notes on Debates, [1782–1783; 1787]
From: Madison, James
To: 

[1782–1783, 1787] 
Editorial Note
JM’s notes on the debates and other proceedings of Congress (LC: Madison Papers) extend for 493 unnumbered, four-by-six-inch pages, plus a 2-page insert sheet of a larger size, and also 3 blank pages. JM divided his notes into sixteen segments, each headed by a Roman numeral. The first fourteen embrace the record for 1782 and 1783; the remaining two, the record for 1787. Except for segments I, XIV, XV, and XVI, which are, respectively, 23, 32 plus the 2-page insert, 30, and 24 pages in length, each segment is limited to 32 pages, even though JM thereby often split his notes of a single day, and occasionally a sentence, between one segment and its sequel. This inflexible arrangement resulted from the use of sixteen small gatherings, which JM probably had fashioned from large sheets of paper. Finding that “the sheets were breaking at the folds and the edges were in need of reinforcement,” the Library of Congress removed the old stitching, mounted the leaves on sheets, and rebound them in one “volume” of three parts. This restoration work was completed in April 1965. For this information the editors are indebted to Mrs. Dorothy S. Eaton, Specialist, Early American History, Manuscript Division, Library of Congress.
Chronologically, JM’s journal divides into the periods from 4 November 1782 through 21 June 1783 and from 19 February through 26 April 1787. Within the latter time span, JM confined his summaries solely to the sessions of seventeen days—two in February, seven in March, and eight in April. In both sections of these notes, he frequently followed an entry of a date or inclusive dates with only the terse comment, “No Congress,” “See Journals,” “Nothing requiring notice,” or “The Journals sufficiently explain the proceedings of these days.” When the discussion of a subject in Congress continued during two successive days, as, for example, 9–10 January, 5–6 February, 4–5 and 13–14 March 1783, he sometimes recorded the substance of a speech without specifying on which day it was delivered. Occasionally, too, as on 28 November 1782, his entries deal with matters of public business other than the proceedings of Congress.
JM’s correspondence prior to August 1783 does not mention his note-taking, although presumably his fellow delegates from Virginia, and certainly Jefferson, knew of it before that time. JM may have referred to his notes in one or both of two missing letters he sent to Jefferson in November 1782. See Jefferson to JM, 26 November 1782, nn. 2 and 4. Late in the next month, expecting to embark for France as a peace commissioner, Jefferson arrived in Philadelphia. Thereafter until 26 January, and again more briefly in March 1783, he rented a room in Mrs. Samuel House’s home, where JM was also a lodger. On one and perhaps on both of these occasions, Jefferson briefly examined the notes (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (17 vols. to date; Princeton,
        N.J., 1950——)., VI, 211, 212, 216, 225, 226 n., 337). On 31 August of that year, when he was preparing to serve as a delegate in Congress from Virginia, he asked JM’s permission to read and jot down information from the notes, “as they will better than any thing else possess me of the business I am to enter on” (ibid., VI, 337).
Although Jefferson’s recognition of the value of the notes to a newcomer in Congress suggests one reason why JM may have decided to record what was said and done there, he no doubt was responding primarily to more personal considerations. The provision of the Articles of Confederation limiting the tenure of a delegate to three years in six reminded him that 4 November 1782, the date of the first entry in his notes, marked both the outset of a new congressional year and of the last one before he necessarily would retire from the “national” scene (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XIX, 215; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 336, and n. 3; 358, n. 5). Judging from several of his or Jefferson’s remarks in their correspondence during 1783 and 1784, JM probably began his note-taking as a partial answer to the question of what he should do after completing his service as a delegate. Almost certainly discussing this problem with Jefferson while they were together in Philadelphia, JM decided to remain in the city for some months after his tenure in Congress ended, in order to read treatises on natural science and, above all, on public and international law, especially in its bearing upon “the several confederacies which have existed” (JM to Randolph, 3 June 1783 and 10 March 1784 in LC: Madison Papers; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (17 vols. to date; Princeton,
        N.J., 1950——)., VI, 335, 337, 377, 537, 541; VII, 37).
He also planned to collect primary sources on the American Revolution with the design either of publishing them or of employing them in writing a history of that struggle. In pursuit of this objective, he accompanied his note-taking with an effort, largely exerted through Jefferson’s good offices, to gather documents portraying the earlier history of the Revolution. On JM’s behalf, his friend ascertained from Chancellor George Wythe, who had been a prominent member of the Continental Congress in 1776, that he had not preserved any “of his amendments or notes on the Confederation” (ibid., VI, 266). In response to JM’s request, Jefferson forwarded copies of the record he had made of the proceedings of the Continental Congress, 7 June to 1 August 1776, of “Voting in Congress and the Quotas of money to be required from the states,” and of “the original of the declaration of Independance,” showing “the alterations it underwent” (ibid., I, 309–27; VI, 273). In 1783 JM probably had in mind to group these papers as the opening section of a volume which would include his own notes and other documents as well. On the first page of his manuscript notes he wrote, perhaps many years later, “(see a preceding no. by Mr. Jefferson containing debates on the Declaration of Independence &c.) No. I continued to No. XVI inclusive.” On an indeterminable date or dates he also copied, with the assistance of a clerk, the Declaration of Independence and captioned it. “Original draught of declaration of Independ. by Mr. J.” (LC: Madison Papers).
During the latter half of 1783, a number of occurrences, including the move of Congress to Princeton, N.J. (see below), led JM to alter his plans and return to Montpelier early in December of that year. There, although he engaged in the “close reading” he had expected to do in Philadelphia, he suspended his search for documents (JM to Jefferson, 20 September, and 10 December 1783; 11 and 17 February 1784; to Randolph, 10 March 1784, each in LC: Madison Papers). Upon re-entering Congress in February 1787, he resumed his note-taking almost at once and brought it to a distinguished culmination in the Constitutional Convention before the year had ended. His prominent share in the contests to have the states ratify the Constitution demanded most of his attention for many months following the adjournment of the convention, but before the close of 1788 his hope revived of becoming a historian or an editor of documents revealing the civil history of the Revolution (JM to Washington, 2 December, and to Jefferson, 8 December 1788; to Pendleton, 4 April 1790, each in LC: Madison Papers).
Although this publication project stimulated JM’s lifelong penchant for note-taking, other considerations also probably help to explain why he undertook the task. Longstanding, controversial, and highly important issues, such as the peace negotiations, western lands, Vermont, and finances, were clearly approaching a climax by November 1782. By then, too, the official journals of Congress, which never included summaries of debates and often were published with aggravating slowness, had become increasingly vague and unreliable as a record of motions, committee reports, resolutions, and votes (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 26, n. 6; 134; 135, nn. 6, 8; Report on Washington-Carleton Correspondence, 12 August, n. 3; JM to Randolph, 13 August, n. 14; to Pendleton, 3 September, n. 9; Virginia Delegates to Harrison, 10 September 1782).
JM, moreover, hardly could have concluded that ending his service as a delegate in 1783, when only thirty-two years of age, would close his political career. Almost certainly, in view of his excellent record at Philadelphia, he would be returned to the General Assembly of Virginia by his constituents in Orange County. The precise information embodied in his notes could serve as an effective weapon against the Lee faction, which, even as he began his note-taking, was about to sponsor in the House of Delegates a program of legislation contrary for the most part to what he believed to be sound policy (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 229, n. 11; 355; Randolph to JM, 8 November; 16 November; 22 November 1782).
On 21 June 1783, when JM terminated the first section of his notes, Congress adjourned at Philadelphia to reconvene at Princeton nine days later (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 410, 411). By then a few of the chief problems of eight months before had been solved; the others, excepting the lack of money, were temporarily eclipsed in importance by the perilous discontent of the continental army. JM and Joseph Jones, furthermore, were quartered at Princeton “in one room scarcely ten feet square & in one bed,” with no space available for a desk or table. In these cramped lodgings, letter writing was enough of a burden without increasing it by continuing his notes (JM to James Madison, Sr., 30 August; to Randolph, 13 and 20 September; to Jefferson, 20 September 1783, each in LC: Madison Papers; Virginia Magazine of History and Biography, LX [1952], 264).
Of scholarly importance is the extent to which the original notes were altered by JM or by someone else after his death in 1836 and before 1840, when the notes were first published (Madison, Papers(Gilpin ed.). Henry D. Gilpin, ed., The
          Papers of James Madison (3 vols.; Washington, 1840). [Gilpin ed.], I, 187–467; II, 581–614). JM almost surely composed the earliest version from jottings made during his attendance at a session of Congress or, in the case of his own speeches, from memoranda prepared before his participation in a debate. His frequent interlineations and occasional footnotes, written in a hand characteristic either of his prime of life or of his old age, are usually distinguishable from his first draft and hence demonstrate that he revised it more than once. Also beyond doubt is the fact that he made use of the journals of Congress, probably soon after each was printed, to insert the full names of the speakers or other similar details. Wherever possible, the present editors will note these alterations when reproducing the text of his notes under their appropriate dates. In this connection, Madison was posthumously accused shortly after the Gilpin edition appeared of changing his notes at some time subsequent to 1792 for the purpose of injuring Alexander Hamilton. The validity of this charge will be discussed under the dates when JM recorded the debates to which the indictment chiefly relates.
 

In Congress
November 4th. 1782. Monday Elias Boudinot was chosen President by the Votes of N. Hamshire represented by John Taylor Gilman and Phillips White—Rhode Island by Jonathan Arnold and David Howell—Connecticut by Benjamin Huntington & Eliphalet Dyer—N. Jersey by Elias Boudinot & John Witherspoon—Pennsylvania by Thomas Smith George Clyme[r] & Henry Wyncoop—Delaware by Thomas McKean & Samuel Wharton—Maryland by John Hanson, Daniel Carroll & William Hems[ley.] The votes of Virga. represented by James Madison & Theoderick Bland & of S. Carolina represented by John Rutledge, Ralph Izard, David Ramsay, & John Lewis Gervais, were given to Mr. Bland—The vote of N. York represented by James Duane & Ezra L’Hommedieu to Abner Nash. The vote of N. C. by Abner Nash, Hugh Williamson & William Blount to John Rutledge. Mass[a]chussts, having no Delegate but Samuel Osgood had no vote—Georgia had no Delegate
A Letter dated Ocr. 30. 1782 from Gel. Washing[ton] was read, informing Congress of his putting the army into Winter Quarters, & of the sailing of 14 ships of the line from N. York, supposed to be for the W. Indies & without Troops.
do. July 8. from Mr. Carmichael at St Ildefonso informing Congress of the good effect in Europe of the rejection of the proposal of Carlton, by Congress & the States; that the King of Spain speaking of this news at table praised greatly the probity of the Americans, raising his voice in such a manner that all the foreign ministers might hear him. Mr. Carmichael adds that He had discovered that the Imperial & Russian Ministers by directions from their Courts had renewed their offered mediation to his M. C. M. and that he suspected England was at the bottom of it.—Quere.
do. Nants Sepr. 5. from Mr. Laurens, notifying his intention to return to America; that being so advised by his friends he had applied to the Ct. of L[ond]on for a passport via Falmouth; that Cornwallis had interested himself therein & that the passport had been promised.

